DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-03-03 (herein referred to as the Reply) where claim(s) 1-16 are pending for consideration.

Election/Restrictions
Applicant's election with traverse in the Reply is acknowledged.  The traversal is found persuasive because there was a typographical error in the Restriction Requirement mailed 2022-01-06. In said Requirement, both inventions I and II had inadvertently included claims 8-16. The correct restriction is as follows: Invention I should have corresponded to claims 1-7, 12-16 and Invention II should have corresponded to claims 8-11, 17-20. Accordingly, the prior restriction requirement is rescinded and new, corrected restriction requirement is set forth:
Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01) or distinct (MPEP § 806.05 - § 806.05(j)). 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: Claim(s) 1-7, 12-16
The invention is directed to the subject matter of: A wake-up terminal for transmitting data based on a backscatter response message.
CPC Classes: H04W52/0229, H04W52/0216
Invention II: Claim(s) 8-11
The invention is directed to the subject matter of: A data collector apparatus transmitting a beacon signal and scheduling/transmitting wake-up terminals using contention.
CPC Classes: H04W40/244, H04W24/10, H04W74/0808
Inventions identified above are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case: 
Invention 1 does not overlap and is not obvious relative to invention 2 because the limitations of claim 1, 12 does not correspond to the limitations of claims 8 and therefore are independent, distinct, and non-obvious with respect to each other. For example, claim 1, 12 requires transmitting data based on a schedule and claim 8 does not require receipt of the scheduled data. In another example, claim 1, 12 requires receiving a wake-up signal in accordance with data transmission period while claim 8 requires transmitting a wake-up signal accordance to a schedule. A schedule is distinct and different from a data transmission period. 
Invention 1 has separate utility relative to Invention 2 because Invention 1 does not require the particular data collector apparatus of invention 2 and can utilize another, different data collector apparatus. For example, invention 1, simply requires a data collector apparatus that: transmits a beacon signal, receives a backscatter response, transmits a wake-up signal and receives data according to a schedule. On the contrary, invention 2 requires transmission of a contention signal, an internal scheduler, transmission of a wake-up signal and data transmission result determiner (it is unclear what this is). Accordingly, invention 1 was separate utility and do not necessarily need invention 2 to perform.
See MPEP § 806.05(d).
A serious search burden is demonstrated by the different CPC classifications identified above for each invention. Accordingly different fields of arts would be required to search/examine each of the inventions. For example, the transmitting device of claim 8 is directed to a data collection apparatus for transmitting connectivity information management and scheduling (H04W40/244, H04W24/10, H04W74/0808) which is very different from claim 1, 12’s wake-up radio terminal for receiving a wake-up signal. This is apparent that a reference that anticipates claim 8 would not implicitly or inherently anticipate claim 1, 12 and would require further search/examination in at least classifications H04W52/0229, H04W52/0216.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415